Citation Nr: 0601920	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-36 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The appellant served in the Army National Guard of Georgia 
from October 1975 to August 1976.  He served on active duty 
for training from July 18, 1976, to August 6, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia, which denied the 
appellant's second attempt to establish service connection 
for a seizure disorder.  The Board issued a decision in July 
2004 by which new and material evidence was found to reopen 
the appellant's claim but additional development was 
requested prior to a decision on the merits.  This matter is 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The appellant's seizure disorder preexisted his entrance 
into the Army National Guard and his subsequent period of 
active duty for training.
 
3.  There is no record of any treatment for a seizure 
disorder during the appellant's brief period of service, 
although post service records again show treatment for 
seizures.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated during 
the appellant's period of active duty for training.  
38 U.S.C.A. §§ 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially, the Board must determine whether the appellant is 
a "veteran" for the period of his service.  A person does 
not acquire veteran status to be eligible for service 
connection for the claimed disability unless the record 
establishes that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty for training.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2000). The term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a).  Inactive duty for 
training includes duty (other than full-time duty) prescribed 
for Reserves by the Secretary concerned under 37 U.S.C. 206 
or any other provision of law, or special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with prescribed training or maintenance 
activities of the units to which they are assigned.  38 
C.F.R. § 3.6(d)(1) and (2) (2005).  Presumptive periods do 
not apply to periods of active or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty for training.  Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2005) (limiting the type of evidence 
accepted to verify service dates).

The facts in this case may be briefly stated.  Medical 
records dated in January 1975 reflect that the appellant was 
diagnosed to have a history of a seizure disorder.  Service 
medical records fail to reflect any complaints, findings or 
diagnoses of seizure disorder.  Post service records dated in 
1978, (which references earlier treatment in 1977) again 
reflect treatment for seizures.  

Obviously, the appellant had a seizure disorder prior to his 
period of active duty for training in July and August 1976, 
and with no record of seizure complaints or treatment during 
the appellant's brief period of service, there is no 
reasonable basis for concluding the disability underwent an 
increase in severity during that service.  As such, there is 
no basis for establishing service connection for a seizure 
disorder.  (In this regard, lay assertions by the appellant, 
[even when transcribed in medical records] his 
representative, or his friend that the appellant developed a 
seizure disorder in service are not competent pieces of 
evidence since they are lay assertions, rather than informed 
medical opinions.  Furthermore, since the appellant's service 
was active duty for training, the presumption of service 
connection for epilepsies shown to be disabling to a degree 
of 10 percent within the first year following discharge from 
service, is not applicable.)  


Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his claim, the appellant was 
informed by letter in July 2001 of the evidence necessary to 
substantiate a service connection claim and informed of the 
evidence VA would help him seek.  Another letter was issued 
in December 2002 by which he was again informed of the 
principles of service connection as well as the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  He was explicitly 
asked to send to VA any evidence in his possession that 
pertained to his claim by a July 2004 letter.  Therefore, the 
Board considers the notice requirements have been met. 

With respect to the timing of the complete notice, the Board 
finds that any defect with respect to the timing was harmless 
error.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  It is clear from the 
appellant's active role in the adjudication of his claim and 
by his evidentiary arguments that he understood the evidence 
needed to substantiate his claim and his and VA's roles in 
the claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the complete notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this regard, the available service medical records have 
been obtained, and the appellant was examined in connection 
with this claim.  VA medical records, and Social Security 
Administration records (revealing he is in receipt of 
benefits for disabilities other than a seizure disorder) also 
have been associated with the file.  The appellant was 
notified by letter in July 2005 and by the August 2005 
supplemental statement of the case that efforts to obtain 
hospitalization records from 1976 were unsuccessful.  The 
appellant has not identified any other medical record as 
containing information relevant to a claim for service 
connection based on a period of active duty for training.  
The Board therefore concludes that no further assistance to 
the appellant regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


